Exhibit 10.1

 

OPTIO SOFTWARE, INC.

DIRECTORS’ STOCK OPTION PLAN

(As Amended on December 19, 2003 and November 2, 2005)

 

SECTION 1.

PURPOSE

 

The purpose of this Plan is to promote the interests of the Company by providing
the opportunity to purchase Shares to Directors who are not Employee in order to
attract and retain such Directors by providing an incentive to work to increase
the value of Shares and a stake in the future of the Company which corresponds
to the stake of each of the Company’s shareholders. The Plan provides for the
grant of Non-Qualified Stock Options to aid the Company in obtaining these
goals.

 

SECTION 2.

DEFINITIONS

 

Each term set forth in this Section shall have the meaning set forth opposite
such term for purposes of this Plan and, for purposes of such definitions, the
singular shall include the plural and the plural shall include the singular, and
reference to one gender shall include the other gender.

 

2.1 BOARD means the Board of Directors of the Company.

 

2.2 CODE means the Internal Revenue Code of 1986, as amended.

 

2.3 COMMITTEE means the Compensation Committee of the Board.

 

2.4 COMMON STOCK means the common stock, no par value per share, of the Company.

 

2.5 COMPANY means Optio Software, Inc., a Georgia corporation, and any successor
to such organization.

 

2.6 DIRECTOR means a member of the Board.

 

2.7 ELIGIBLE DIRECTOR means a Director who is not an Employee.

 

2.8 EMPLOYEE means an employee of the Company, a Subsidiary or a Parent.

 

2.9 EXCHANGE ACT means the Securities Exchange Act of 1934, as amended.

 

2.10 EXERCISE PRICE means the price which shall be paid to purchase one
(1) Share upon the exercise of an Option granted under this Plan.

 

2.11 FAIR MARKET VALUE of each Share on any date means the price determined
below on the last business day immediately preceding the date of valuation:

 

(a) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the National Market of the
National Association of Securities Dealers, Inc. Automated Quotation (“NASDAQ”)
System, its Fair Market Value per share shall be the closing sale price for the
Common Stock (or the mean of the closing bid and asked prices, if no sales were
reported), as quoted on such exchange or system on the date of such
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable; or

 

(b) If the Common Stock is not listed on any established stock exchange or a
national market system, its Fair Market Value per share shall be the average of
the closing dealer “bid” and “ask” prices of a share of the Common Stock as
reflected on the NASDAQ intermeddler quotation system of the National
Association of Securities Dealers, Inc. on the date of such determination; or



--------------------------------------------------------------------------------

(c) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

 

2.12 INSIDER means an individual who is, on the relevant date, an officer,
Director or ten percent (10%) beneficial owner of any class of the Company’s
equity securities that is registered pursuant to Section 12 of the Exchange Act,
all as defined under Section 16 of the Exchange Act.

 

2.13 NQSO means an option granted under this Plan to purchase Shares.

 

2.14 OPTION means a NQSO.

 

2.15 PARENT means any corporation which is a parent of the Company (within the
meaning of Code Section 424).

 

2.16 PARTICIPANT means an individual who receives a NQSO hereunder.

 

2.17 PLAN means this Optio Software, Inc. Directors’ Stock Option Plan, as
amended from time to time.

 

2.18 SHARE means a share of the Common Stock of the Company.

 

2.19 STOCK OPTION AGREEMENT means an agreement between the Company and a
Participant evidencing an award of a NQSO.

 

2.20 SUBSIDIARY means any corporation which is a subsidiary of the Company
(within the meaning of Code Section 424(f)).

 

SECTION 3.

SHARES SUBJECT TO STOCK OPTIONS

 

The total number of Shares that may be issued pursuant to Stock Options under
this Plan shall not exceed 300,000, as adjusted pursuant to Section 10. Such
Shares shall be reserved, to the extent that the Company deems appropriate, from
authorized but unissued Shares, and from Shares which have been reacquired by
the Company. Furthermore, any Shares subject to a Stock Option which remain
after the cancellation, expiration or exchange of such Stock Option thereafter
shall again become available for use under this Plan.

 

SECTION 4.

EFFECTIVE DATE

 

The effective date of this Plan, as amended and restated herein, shall be the
date it is adopted by the Board.

 

SECTION 5.

ADMINISTRATION

 

5.1 GENERAL ADMINISTRATION. This Plan shall be administered by the Board. The
Board, acting in its absolute discretion, shall exercise such powers and take
such action as expressly called for under this Plan. The Board shall have the
power to interpret this Plan and, subject to Section 12 to take such other
action in the administration and operation of the Plan as it deems equitable
under the circumstances. The Board’s actions shall be binding on the Company, on
each affected Director, and on each other person directly or indirectly affected
by such actions.

 

5.2 DELEGATION OF AUTHORITY. The Board may delegate its authority under the
Plan, in whole or in part, to a Committee appointed by the Board consisting of
not less than two (2) Directors. The members of the Committee shall serve at the
discretion of the Board. The Committee (if appointed) shall act according to the
policies and procedures set forth in the Plan and to those policies and
procedures established by the Board, and the Committee shall have such powers
and responsibilities as are set forth by the Board. Reference to the Board in
this

 

2



--------------------------------------------------------------------------------

Plan shall specifically include reference to the Committee where the Board has
delegated it authority to the Committee, and any action by the Committee
pursuant to a delegation of authority by the Board shall be deemed an action by
the Board under the Plan. Notwithstanding the above, the Board may assume the
powers and responsibilities granted to the Committee at any time, in whole or in
part.

 

5.3 DECISIONS BINDING. All determinations and decisions made by the Board (or
its delegate) pursuant to the provisions of this Plan and all related orders and
resolutions of the Board shall be final, conclusive and binding on all persons,
including the Company, its stockholders, Directors, Participants, and their
estates and beneficiaries.

 

SECTION 6.

ELIGIBILITY AND GRANTS OF OPTIONS

 

6.1 INDIVIDUALS ELIGIBLE FOR GRANTS OF OPTIONS. Only Eligible Directors shall be
eligible for the grant of Stock Options under this Plan. Eligible Directors
shall receive Options hereunder in accordance with the provisions of Section 6.2
below.

 

6.2 GRANT OF OPTIONS. Options shall be granted to Eligible Directors in
accordance with the following formulas:

 

(a) OPTIONS UPON INITIALLY BECOMING A DIRECTOR. Upon initially becoming an
Eligible Director after the effective date, an individual shall be granted an
Option to purchase 10,000 Shares, with such Option subject to the provisions of
Section 7 below, and with such grant occurring on the date on which the
individual becomes an Eligible Director. Options granted under this subsection
(a) shall not be granted to a Director who has previously served as a Director
and who is again becoming a Director, but shall only be granted upon an
individual’s initially becoming an eligible Director.

 

(b) OPTIONS AFTER EACH FISCAL QUARTER OF SERVICE. As of the end of each
completed full fiscal quarter of service as an Eligible Director after the
effective date, an individual shall be granted an option to purchase 5,000
shares, with such option subject to the provisions of Section 7 below.

 

(c) TRANSITIONAL RULE. Except as provided in this subsection (c), no individual
who is serving as an Eligible Director as of the effective date of this Plan
shall be entitled to any Options under subsection (b) above of this Plan as a
result of service prior to the effective date of the Plan. Subsection (b) above
of this Plan shall be retroactive to the beginning of the Company’s fiscal year
2006 and each individual who is serving as an Eligible Director as of the
effective date of this Plan shall be granted Options under the terms and
provisions of subsection (b) above of this Plan for each completed full fiscal
quarter of service as an Eligible Director during the Company’s fiscal year
2006; provided, however, that the Options to be granted for the first three
quarters of service in fiscal year 2006 shall be granted on the effective date
of the amendment to the Plan dated November 2, 2005 and not on the last date of
each respective quarter. The granting of the Options pursuant to this subsection
(c) and as set forth in subsection (b) above and after the date of the adoption
of the amendment to the Plan dated November 2, 2005 until the next annual
meeting of the shareholders of the Company, is subject to the ratification of
the amendment to the Plan dated November 2, 2005 by a majority of the
shareholders of the Company.

 

(d) FISCAL QUARTER OF SERVICE. A fiscal quarter of service as a director shall
be measured from the date of the beginning of the applicable fiscal quarter of
the Company to the date of the beginning of the next succeeding fiscal quarter
of the Company. The Committee shall have complete power to interpret the
provisions of this Section 6.2, including the power to determine whether an
individual has completed a full fiscal quarter of service.

 

SECTION 7

TERMS OF STOCK OPTIONS

 

7.1 TERMS AND CONDITIONS OF ALL STOCK OPTIONS

 

(a) Each Stock Option shall be evidenced by a Stock Option Agreement executed by
the Company and the Participant, which shall be in such form and contain such
terms and conditions as the Committee in its discretion may, subject to the
provisions of the Plan, from time to time determine.

 

3



--------------------------------------------------------------------------------

(b) Options issued under this Plan shall be immediately vested upon grant.

 

7.2 TERMS AND CONDITIONS OF OPTIONS.

 

(a) EXERCISE PRICE. Subject to adjustment in accordance with Section 10 and the
other provisions of this Section, the Exercise Price shall be set forth in the
applicable Stock Option Agreement, and shall be equal to the Fair Market Value
of a Share determined as of the date of grant of the Option.

 

(b) OPTION TERM. Each Option granted under this Plan shall be exercisable in
whole or in part as of the date of grant, but no Stock Option Agreement shall
(i) make an Option exercisable before the date such Option is granted; or
(ii) make an Option exercisable after the earlier of (A) the date such Option is
exercised in full, or (B) the date which is the tenth (10th) anniversary of the
date such Option is granted.

 

(c) PAYMENT. Options shall be exercised by the delivery of a written notice of
exercise to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised accompanied by full payment for the Shares.
Payment for all shares of Stock purchased pursuant to exercise of an Option
shall be made in cash or, if the Stock Option Agreement provides, by delivery to
the Company of a number of Shares which have been owned by the holder for at
least six (6) months prior to the date of exercise having an aggregate Fair
Market Value equal to the amount to be tendered, or a combination thereof. In
addition, if the Stock Option Agreement so provides, the Option may be exercised
through a brokerage transaction following registration of the Company’s equity
securities under Section 12 of the Securities Exchange Act of 1934 as permitted
under the provisions of Regulation T applicable to cashless exercises
promulgated by the Federal Reserve Board. However, notwithstanding the
foregoing, with respect to any Option recipient who is an Insider, a tender of
shares or a cashless exercise must (1) have met the requirements of an exemption
under Rule 16b-3 promulgated under the Exchange Act, or (2) be a subsequent
transaction the terms of which were provided for in a transaction initially
meeting the requirements of an exemption under Rule 16b-3 promulgated under the
Exchange Act. Payment shall be made at the time that the Option or any part
thereof is exercised, and no Shares shall be issued or delivered upon exercise
of an Option until full payment has been made by the Participant. The holder of
an Option, as such, shall have none of the rights of a stockholder.
Notwithstanding the preceding, and in the sole discretion of the Committee, an
Option may be exercised as to a portion or all (as determined by the Committee)
of the number of Shares specified in the Stock Option Agreement by delivery to
the Company of a promissory note, such promissory note to be executed by the
Participant and which shall include, with such other terms and conditions as the
Committee shall determine, provisions in a form approved by the Committee under
which: (i) the balance of the aggregate purchase price shall be payable in equal
installments over such period and shall bear interest at such rate (which shall
not be less than the prime bank loan rate as determined by the Committee) as the
Committee shall approve, and (ii) the Participant shall be personally liable for
payment of the unpaid principal balance and all accrued but unpaid interest.

 

(d) CONDITIONS ON SHARES PURCHASED WITH OPTION. The Board may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable, including, without limitation, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, and under any blue sky or
state securities laws applicable to such Shares.

 

(e) NONTRANSFERABILITY OF OPTIONS. An Option shall not be transferable or
assignable except by will or by the laws of descent and distribution and shall
be exercisable, during the Participant’s lifetime, only by the Participant;
provided, however, that in the event the Participant is incapacitated and unable
to exercise his or her Option, such Option may be exercised by such
Participant’s legal guardian, legal representative, or other representative whom
the Committee deems appropriate based on applicable facts and circumstances. The
determination of incapacity of a Participant and the determination of the
appropriate representative of the Participant who shall be able to exercise the
Option if the Participant is incapacitated shall be determine by the Committee
in its sole and absolute discretion.

 

4



--------------------------------------------------------------------------------

SECTION 8.

SECURITIES REGULATION

 

Each Stock Option Agreement may provide that, upon the receipt of Shares as a
result of the surrender or exercise of a Stock Option, the Participant shall, if
so requested by the Company, hold such Shares for investment and not with a view
of resale or distribution to the public and, if so requested by the Company,
shall deliver to the Company a written statement satisfactory to the Company to
that effect. Each Stock Option Agreement may also provide that, if so requested
by the Company, the Participant shall make a written representation to the
Company that he or she will not sell or offer to sell any of such Shares unless
a registration statement shall be in effect with respect to such Shares under
the Securities Act of 1933, as amended (“1933 Act”), and any applicable state
securities law or, unless he or she shall have furnished to the Company an
opinion, in form and substance satisfactory to the Company, of legal counsel
acceptable to the Company, that such registration is not required. Certificates
representing the Shares transferred upon the exercise or surrender of a Stock
Option granted under this Plan may at the discretion of the Company bear a
legend to the effect that such Shares have not been registered under the 1933
Act or any applicable state securities law and that such Shares may not be sold
or offered for sale in the absence of an effective registration statement as to
such Shares under the 1933 Act and any applicable state securities law or an
opinion, in form and substance satisfactory to the Company, of legal counsel
acceptable to the Company, that such registration is not required.

 

SECTION 9.

LIFE OF PLAN

 

No Stock Option shall be granted under this Plan on or after the earlier of:

 

(a) the tenth (10th) anniversary of the effective date of this Plan (as
determined under Section 4 of this Plan), in which event this Plan otherwise
thereafter shall continue in effect until all outstanding Stock Options have
been surrendered or exercised in full or no longer are exercisable, or

 

(b) the date on which all of the Shares reserved under Section 3 of this Plan
have (as a result of the exercise of Stock Options granted under this Plan) been
issued or no longer are available for use under this Plan.

 

SECTION 10.

ADJUSTMENT

 

The number of Shares reserved under Section 3 of this Plan, and the number of
Shares subject to Stock Options granted under this Plan, and the Exercise Price
of any Options, shall be adjusted by the Committee in an equitable manner to
reflect any change in the capitalization of the Company, including, but not
limited to, such changes as stock dividends or stock splits. Furthermore, the
Committee shall have the right to adjust (in a manner which satisfies the
requirements of Code Section 424(a)) the number of Shares reserved under
Section 3, the number of Shares and Exercise Price of Options to be granted
under Section 6, and the number of Shares subject to Stock Options granted under
this Plan, and the Exercise Price of any Options in the event of any corporate
transaction described in Code Section 424(a) which provides for the substitution
or assumption of such Stock Options. If any adjustment under this Section
creates a fractional Share or a right to acquire a fractional Share, such
fractional Share shall be disregarded, and the number of Shares reserved under
this Plan and the number subject to any Stock Options granted under this Plan
shall be the next lower number of Shares, rounding all fractions downward. An
adjustment made under this Section by the Committee shall be conclusive and
binding on all affected persons and, further, shall not constitute an increase
in the number of Shares reserved under Section 3.

 

SECTION 11.

SALE OR MERGER OF THE COMPANY

 

If the Company agrees to sell substantially all of its assets for cash or
property, or for a combination of cash and property, or agrees to any merger,
consolidation, reorganization, division or other transaction in which Shares are
converted into another security or into the right to receive securities or
property, and such agreement does not provide for the assumption or substitution
of the Stock Options granted under this Plan, each Stock at the direction

 

5



--------------------------------------------------------------------------------

and discretion of the Committee or the Board, or as is otherwise provided in the
Stock Option Agreements (i) may be deemed to be fully vested and/or exercisable,
or (ii) may be canceled unilaterally by the Company in exchange for (a) whole
Shares and, at the Committee’s direction and discretion, cash in lieu of any
fractional Share which each Participant would otherwise receive if he or she had
the right to exercise his or her outstanding Stock Option in full and he or she
exercised that right exclusively for Shares on a date fixed by the Committee
which comes before such sale or other corporate transaction, or (b) cash or
other property equivalent in value, as determined by the Board in its sole
discretion, to the Shares described in (a). Any such Stock Option which is not
assumed or substituted as provided above and which the Company does not elect to
cancel prior to a sale or other corporate transaction as described in this
Section shall become fully vested and immediately exercisable just prior to the
closing of such transaction.

 

SECTION 12.

AMENDMENT OR TERMINATION

 

This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate. The Board also may suspend the granting of
Stock Options under this Plan at any time and may terminate this Plan at any
time; provided, however, the Company shall not have the right to modify, amend
or cancel any Stock Option granted before such suspension or termination unless
(a) the Participant consents in writing to such modification, amendment or
cancellation, or (b) there is a dissolution or liquidation of the Company or a
transaction described in Section 10 or Section 11.

 

SECTION 13.

MISCELLANEOUS

 

13.1 SHAREHOLDER RIGHTS. No Participant shall have any rights as a shareholder
of the Company as a result of the grant of a Stock Option to him or to her under
this Plan or his or her exercise or surrender of such Stock Option pending the
actual delivery of Shares subject to such Stock Option to such Participant.

 

13.2 NO GUARANTEE OF CONTINUED RELATIONSHIP. The grant of a Stock Option to a
Participant under this Plan shall not constitute a contract for services and
shall not confer on a Participant any rights upon his or her termination of
service or relationship with the Company in addition to those rights, if any,
expressly set forth in the Stock Option Agreement which evidences his or her
Stock Option.

 

13.3 CONSTRUCTION. This Plan shall be construed under the laws of the State of
Georgia.

 

6